Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 02, 2016

The Court of Appeals hereby passes the following order:

A16A0415. CLYDE J. THOMPSON v. THE STATE.

      In this direct appeal, Clyde J. Thompson seeks review of the trial court’s order
of December 31, 2012.1 On that date, the trial court denied Thompson permission to
file a proposed civil action pursuant to OCGA § 9-15-2 (d), based on the court’s
conclusion that Thompson’s pleadings showed a complete absence of any justiciable
law or fact. Although the record does not appear to include a copy of Thompson’s
proposed filing, the trial court’s order indicates that he was attempting to file a habeas
corpus action. Jurisdiction over this appeal, therefore, lies in the Supreme Court. See
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4); Fullwood v. Sivley, 271 Ga. 248, 249
(517 SE2d 511) (1999) (direct appeal from “an order denying filing of a habeas
petition pursuant to O.C.G.A. § 9-15-2” falls within the Supreme Court’s jurisdiction
over habeas cases). Accordingly, this appeal is hereby TRANSFERRED to the
Supreme Court.




      1
        Thompson’s notice of appeal indicates that he seeks review of a trial court
order entered on December 31, 2012, denying his Motion to Vacate Void Sentence.
The trial court’s record does not include any such order. However, the record does
include an order entered on that date, denying a filing pursuant to OCGA § 9-15-2
(d).
Court of Appeals of the State of Georgia
                                     02/02/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.